Citation Nr: 0409947	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  98-03 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for spinal cord infarction.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from December 1951 to May 1952.

In a December 1997 rating decision, the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO), denied 
entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for spinal cord infarction.  This issue was appealed by the 
veteran to the Board of Veterans' Appeals (Board).  In August 
2000, the Board denied the veteran's claim.  

In May 2001, the United States Court of Appeals for Veterans 
Claims ("the Court") issued an order vacating the Board's August 
2000 decision.  The Court remanded the case back to the Board for 
consideration of the veteran's claim pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).

In May 2002, the Board considered the VCAA and denied the 
veteran's claim.  In December 2002, the Court again issued an 
order vacating the Board's May 2002 decision.  The Court remanded 
the case back to the Board for further consideration of the 
veteran's claim pursuant to the VCAA.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

There has been a significant change in the with the enactment of 
the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  First, VA has a duty to notify the claimant and 
his/her representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  Second, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.  Additionally, the VA's duty to assist the 
veteran includes informing him of which evidence VA will provide 
and which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

The veteran has not been sent a VCAA letter with regard to the 
issue on appeal.  The Court has remanded this case to the Board to 
comply with VCAA.  Accordingly, VA should undertake the 
appropriate actions to ensure that the directives of VCAA have 
been followed.  Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence to 
VA.  Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there is evidence supporting 
the issue on appeal, he must submit that evidence to VA.  The 
veteran is informed that he is under an obligation to submit 
evidence.  If there is evidence that the veteran has additional 
disability as the result of training, hospital care, medical or 
surgical treatment, or an examination furnished by VA, and that 
the additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
suffered as the result of hospitalization or medical treatment and 
not merely coincidental therewith, he must submit that evidence to 
VA.  

2.  The VBA AMC should send the veteran an appropriate letter to 
ensure compliance with all notice and assistance requirements set 
forth in the Veterans Claims Assistance Act of 2000.  

If upon completion of the requested action, the issue on appeal 
remains denied, the case should be returned after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



